t c memo united_states tax_court russell a condello petitioner v commissioner of internal revenue respondent docket no filed date russell a condello pro_se shelley t van doran and james f prothro for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure with respect to petitioner's federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner may exclude from his income one-half of his wages schedule c insurance_business income_interest income dividend income and capital_gains distribution pursuant to texas community_property law whether petitioner is entitled to schedule a c and e deductions in amounts greater than those respondent allowed in the statutory_notice_of_deficiency whether petitioner is liable for self-employment_tax whether petitioner is entitled to dependency_exemptions for his two children whether petitioner is entitled to file as head_of_household and whether petitioner is liable for an addition_to_tax for failure_to_file a timely return findings_of_fact oral stipulations of fact were made at trial the oral stipulation of facts and the referenced exhibits are incorporated herein by this reference petitioner resided in dallas texas at the time he filed his petition on date petitioner married carol l condello mrs condello in petitioner and mrs condello separated during they were engaged in an acrimonious divorce proceeding and did not reside together on date a final decree of divorce was rendered these stipulations were made pursuant to a rule f hearing petitioner and mrs condello have two children under the divorce decree issued in petitioner and mrs condello were given joint custody of the children during however the children resided with mrs condello for the taxable_year petitioner and mrs condello filed separate federal_income_tax returns petitioner filed his federal_income_tax return the return in or around date on the return petitioner reported percent of his c p a business income and only one-half of his other income he also reported approximately one-half of mrs condello's income on the return on the return petitioner also claimed numerous deductions that respondent denied on his schedule a petitioner deducted dollar_figure for legal fees relating to his divorce proceeding petitioner also deducted on schedule a one-half of the total mortgage interest and real_property_taxes paid on a house located pincite bridgewater drive the bridgewater house mrs condello paid the mortgage and real_property_taxes on the bridgewater house with rental income from her separate_property on his schedule c for his c p a business petitioner claimed deductions in the amount of dollar_figure relating to that business on his schedule e petitioner claimed deductions relating to a rental property located pincite oregon trail court the rental property and reported a loss of dollar_figure during petitioner was a sole_proprietor and reported a net profit from his c p a business on the return for that year for the taxable_year petitioner did not pay any self- employment_tax i petitioner's taxable_income opinion during petitioner and mrs condello resided in texas texas is a community_property_state tex fam code ann sec_3 vernon 507_f2d_1000 5th cir under texas law community_property includes property acquired during the marriage by either spouse except for property acquired by gift devise descent or in the recovery for personal injuries see tex fam code ann sec_3 income derived during marriage from separate_property is also community_property maben v maben s w 2d tex civ app generally for federal_income_tax purposes spouses residing in a community_property_state must report one-half of their community_income the general_rule 403_us_190 neither party contests that petitioner's income was community_income thus under the general_rule petitioner should report only one- half of his and mrs condello's community_income respondent determined that under sec_66 petitioner should have included percent of his income on the return sec_66 allows respondent to deny petitioner the benefit of community_property_laws with respect to any income if the following requirements are satisfied the taxpayer acted as if solely entitled to such income and the taxpayer failed to notify his spouse of the nature and amount of such income before the due_date of the return petitioner provided mrs condello with various tax documents relating to his income these documents were intended to help mrs condello prepare her return among these documents were petitioner's forms w-2 and petitioner hand-delivered these documents to mrs condello before the due_date of mrs condello's return ie date we find that petitioner provided mrs condello with sufficient notice of the nature and amount of his income before the due_date of her return and conclude that respondent on brief respondent also argued that sec_66 supported the determination we consider sec_66 to be a new_matter because it would require the presentation of different evidence than the evidence required under sec_66 and respondent would bear the burden_of_proof as to that issue see eg 77_tc_881 sec_66 was not referenced in the statutory_notice_of_deficiency and respondent never amended his answer we find that this issue is not before the court see 92_tc_376 affd per curiam 920_f2d_1196 5th cir 64_tc_989 may not rely on sec_66 to deny petitioner the benefit of community_property_laws ii deductions deductions are a matter of legislative grace and the taxpayer has the burden of showing that such taxpayer is entitled to any deduction claimed see rule a 503_us_79 taxpayers must substantiate amounts claimed as deductions by maintaining the records necessary to establish such entitlement sec_6001 sec_1_6001-1 income_tax regs see 65_tc_87 affd per curiam 540_f2d_821 5th cir a schedule a deduction sec_1 legal expenses petitioner claimed dollar_figure in legal fees on the return sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business personal expenses are not deductible sec_262 generally legal fees associated with a divorce proceeding are nondeductible personal expenses melat v commissioner tcmemo_1993_247 sec_1_262-1 income_tax regs we note that petitioner reported percent of his c p a business income on the return petitioner did not raise this issue in his petition or at trial therefore we do not consider it before the court in 372_us_39 the supreme court held that the test for whether legal fees are business or personal expenses depends upon whether the claim arises in connection with the taxpayer's profit-seeking activities or his personal activities under this origin_of_the_claim_test the court held that legal expenses paid to defeat claims arising from a marital relationship were personal and non- deductible id pincite the court noted that it is irrelevant whether the taxpayer's income-producing property would be affected by the outcome of the divorce proceeding see id pincite petitioner testified that his legal fees were related to the divorce proceeding as it related to his business petitioner's uncorroborated testimony was general vague and conclusory under these circumstances we are not required to and do not rely on petitioner's testimony to sustain his burden of establishing error in respondent's determination see 877_f2d_624 7th cir affg tcmemo_1987_295 87_tc_74 petitioner provided no further evidence that the legal expenses arose out of his businesses in applying the gilmore test the origin of petitioner's claim arose from the marital relationship between petitioner and mrs condello and not from petitioner's business therefore we conclude that the legal expenses were nondeductible personal expenses mortgage interest and property_tax expenses under sec_163 and sec_164 mortgage interest on a qualified_residence and real_property_taxes are deductible if a couple resides in a community_property_state generally each spouse is entitled to deduct one-half of all deductible expenses properly chargeable against community_income 72_tc_340 on the return petitioner deducted dollar_figure of mortgage interest_expense and dollar_figure of real_property_taxes one-half of the total mortgage interest and real_property tax expenses relating to the bridgewater house mrs condello testified that she made the mortgage payments on the bridgewater house out of a checking account that contained rental income from her separate_property during marriage income from separate_property is community_income maben v maben s w 2d pincite we find that mrs condello used community_income to make the mortgage payments and petitioner is entitled to deductions for one-half of the mortgage interest and one-half of the real_property_taxes b schedule c deductions sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business on his schedule c petitioner claimed dollar_figure of deductions for his c p a business respondent allowed dollar_figure of these deductions in order to substantiate these expenses petitioner submitted a voluminous exhibit at trial containing copies of checks and receipts the exhibit included receipts from restaurants checks written to individuals an airplane ticket stub etc other than his uncorroborated testimony petitioner did not present any evidence showing how these checks and receipts related to his c p a business as stated earlier we find petitioner's testimony general vague and conclusory we do not rely on petitioner's testimony to sustain his burden of establishing error in respondent's determination see lerch v commissioner supra pincite tokarski v commissioner supra pincite we conclude that petitioner is not entitled to any trade_or_business deductions in excess of those allowed by respondent c schedule e deductions on his schedule e petitioner claimed numerous deductions relating to a rental property that he owned prior to marriage located pincite oregon trail court the deductions resulted in a loss of dollar_figure respondent denied many of the deductions petitioner claimed including mortgage interest_expense property taxes and hazard insurance and determined that petitioner had income from the rental property sec_212 permits a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income and for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income petitioner submitted a form_1098 for that showed the following amounts were paid on the rental property mortgage interest_expense in the amount of dollar_figure property taxes in the amount of dollar_figure and hazard insurance in the amount of dollar_figure petitioner testified that he paid these expenses we conclude that petitioner established his entitlement to deduct the foregoing expenses in addition to the deductions already allowed by respondent iii self-employment_tax during petitioner had self-employment_income from his c p a business in the following amounts dollar_figure he reported on the return and the disallowed schedule c deductions sec_1401 imposes self-employment_tax on self-employment_income sec_1402 defines net_earnings from self- employment as the gross_income derived by an individual from the carrying on of any trade_or_business by such individual less allowable deductions attributable to such trade_or_business petitioner did not dispute that his c p a business income was subject_to self-employment_tax instead petitioner argued we note that the disallowance of deductions claimed for other expenses creates additional income for petitioner and petitioner should report one-half of the income pursuant to texas community_property_laws see tex fam code ann sec_3 vernon see also our discussion regarding sec_66 supra that all social_security_taxes had been paid relating to his insurance_business income the notice_of_deficiency addressed only the issue of self-employment_tax on petitioner's c p a business income we conclude that petitioner is liable for self- employment_tax on his c p a business income based upon the amount shown on the return and the amount of disallowed schedule c deductions iv dependency_exemptions on brief petitioner argued for the first time that he is entitled to dependency_exemptions for his two children respondent argues that petitioner is not entitled to dependency_exemptions because during he did not provide more than one-half of his children's support and in the alternative the dependency_exemption issue is not before the court sec_151 allows a deduction for a dependent as defined in sec_152 sons or daughters of the taxpayer over half of whose support during the calendar_year is provided for by the taxpayer are dependents sec_152 sec_152 however further provides that if a child receives over half of his support during the calendar_year from parents who live apart at all times during the last months of the calendar_year and if the child is in the custody of one or both of his parents for more than one-half of the calendar_year then the child is treated as receiving over half of his support during the year from the parent having custody for a greater portion of the calendar_year custodial_parent sec_152 provides an exception to this rule where the custodial_parent releases his claim to the exemption for the year to determine who has custody for purposes of sec_152 the regulations provide that custody is determined by the terms of the most recent divorce decree or subsequent divorce decree sec_1_152-4 income_tax regs where parents have joint custody under the divorce decree the regulations further provide that custody will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year id for a parent to be considered as having physical custody the child generally must reside with the parent see white v commissioner tcmemo_1996_438 whitaker v commissioner tcmemo_1988_418 in petitioner's children received over half of their support from their parents and their parents lived apart at all times during the last months of under the subsequent divorce decree entered in petitioner and mrs condello had joint custody of the children during the children resided with mrs condello and therefore mrs condello had physical custody of the children white v commissioner supra we conclude that during mrs condello was the custodial_parent for purposes of sec_152 and there is no evidence that mrs condello released her claim to the exemptions consequently petitioner is not entitled to dependency_exemptions for his children in that year v filing_status petitioner argues that he is entitled to file as head_of_household respondent determined that petitioner should have filed as married_filing_separately we agree with respondent a taxpayer may file as head_of_household only if the taxpayer is not married at the close of his taxable_year and is not a surviving_spouse sec_2 sec_2 however allows a married taxpayer to be treated as not married if he is so treated under sec_7703 to be treated as not married requires among other things that a taxpayer maintain as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child with respect to whom the taxpayer is entitled to claim a dependency_exemption or would be so entitled had the claim not been released pursuant to sec_152 sec_7703 as discussed above petitioner is not entitled to claim a dependency_exemption for his children therefore petitioner cannot file as head_of_household vi addition_to_tax respondent determined that petitioner is liable for an addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden of proving that the addition_to_tax is improper rule a 469_us_241 petitioner filed the return in or around date--more than years late petitioner claims that he was unable to timely file because of his divorce petitioner is a c p a and an educated man who teaches classes in tax and accounting at the university of texas at arlington he should have known of his duty to file a timely return petitioner has not established reasonable_cause for his late filing accordingly we sustain the commissioner's determination with respect to the addition_to_tax in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
